DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20160050406 A1) in view of Bae et al. (US 20210200151 A1).
Regarding claim 1, Park discloses a stereoscopic display device (fig. 1), comprising: 
a case (100 of fig.1, [0059-0060] the body is form in the shape of a box), 
a transparent display screen (200 of figs.1 and 2) and one or more light sources (510 of fig. 1, [0102], [0105] a light emitting diode or a fluorescent light), 
wherein the case comprises a chamber (120 of fig. 1), 
one side of the chamber is a front plate (110 of fig. 1), 

the transparent display screen is received inside the chamber (120 of fig.1) and directly faces the front plate (200 and 300 of fig.1), 
the light sources are arranged inside the chamber and give off light towards the transparent display screen (510 of fig.1, the light illuminates to the transparent display screen), and a picture displayed on the transparent display screen forms a reflection at the transparent display screen (200 of fig. 1, [0057 and 0073]). 
It is noted that Park is silent about the picture displayed on the transparent display screen forms a reflection at a bottom of the chamber.
	Bae teaches the picture displayed on the transparent display screen (113 of fig. 4) forms a reflection at a bottom of the chamber (112 of fig. 4). 
	Bae suggests that the display device (fig. 1) comprises a transparent front plate (120 of fig. 1), wherein the transparent front plate is formed in different shapes (figs. 11 and 12; [0074 and 0075]).
	Taking the teachings of Park and Bae together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflection at the bottom of the chamber of Bae into the display device of Park to provide the stereoscopic image that can be more clearly to the observer, and the ghost phenomenon can be reduced or eliminated.
Regarding claim 2, Park further teaches the stereoscopic display device of claim 1, wherein the case comprises a bottom plate and a top plate that are opposite to each other, the front plate and a back plate that are opposite to each other, and one or more side plates ([0059] The body 100 is formed in the shape of a box, and the box shape has four sides), wherein the 
Regarding claims 4, Park modified by Bae teaches the stereoscopic display device of claim 2, Bae teaches wherein a distance between the top end of the transparent display screen and the front plate is not less than a distance between the bottom end of the transparent display screen and the front plate (113 of fig. 4), so that the transparent display screen is perpendicular to or tilted with respect to the bottom plate (the screen 113 is perpendicular respect to the bottom, 113 of fig. 4).
Regarding claim 5, Park modified by Bae teaches the stereoscopic display device of claim 3, Bae further teaches wherein a distance between the top end of the transparent display screen and the front plate is not less than a distance between the bottom end of the transparent display screen and the front plate (113 of fig. 3), so that the transparent display screen is perpendicular to or tilted with respect to the bottom plate (the screen 113 is perpendicular respect to the bottom, 113 of fig. 4).

Regarding claim 7, Park further teaches the stereoscopic display device of claim 5, wherein a tilt angle of the transparent display screen with respect to the bottom plate is an angle between 0 and 30 degrees (240 and 243 of fig.1, rotating the image combining panel 200, so the image combining 200 would have the angle between 0 to 30 degrees).
Regarding claim 8, Park further teaches the stereoscopic display device of claim 2, wherein the light sources are arranged on any one or more of: the top plate, the back plate and two of the side plates (510 and 530 of fig. 1; See also Bae 111 of figs. 4-8).
Regarding claim 9, Park further teaches the stereoscopic display device of claim 3, wherein the light sources are arranged on any one or more of: the top plate, the back plate and two of the side plates (510 and 530 of fig. 1; See also Bae 111 of figs. 4-8).
Regarding claim 11, Park modified by Bae teaches the stereoscopic display device of claim 2, Bae further teaches comprising a reflective element (112 of fig. 4), wherein the reflective element is arranged at the bottom plate (112 of fig. 4, the reflector 112 is disposed at the bottom plate), and the picture displayed on the transparent display screen forms a reflection on the reflective element (113 of fig. 4).
Regarding claim 12, Park modified by Bae teaches the stereoscopic display device of claim 11, Bae further teaches wherein the bottom end of the transparent display screen is arranged in a middle of the bottom plate (113 of fig.4), and the reflective element is arranged on 
Regarding claim 17, Park further teaches the stereoscopic display device of claim 1, wherein the case is provided with a mainboard electrically connected to the transparent display screen (600 of fig. 1).
Regarding claim 18,  The stereoscopic display device of claim 17, wherein a processor and a transceiver are arranged on the mainboard (the controller, 600 of fig. 1, is receiving and transmitting signals from and to the sound system, 800 of fig. 1), wherein the processor is configured to obtain at least one of image information or sound information through the transceiver (600 of fig. 1, [0115, 0117]), and adjust the picture displayed on the transparent display screen based on the at least one of image information or the sound information ([0115 and 0121]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20160050406 A1) in view of BAE et al. (US 20210200151 A1) as applied to claims 1 and 2, and further in view of Yanagisawa et al.  (US 20150146352 A1).
Regarding claim 3, Park further teaches the stereoscopic display device of claim 2, wherein the front plate comprises a transparent portion (110 of fig. 1, the stereoscopic image display window has a transparent portion). 
Bae further teaches the transparent portion and a frame portion (120 and 160 of fig. 1) and the transparent portion is concaved from the frame portion towards the back plate (120 of figs. 1 and 11).

Yanagisawa teaches the transparent display portion is surrounded by the frame portion (101 and 103 of figs. 1A, 2A-2E, and 3A-3F), the frame portion is respectively connected to the top plate, the bottom plate and two of the side plates (fig. 6A and 6B, the frame portion is adjustable to fit any suitable structure).
Taking the teachings of Park, Bae, Yanagisawa together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame portion of Yanagisawa into the display device of Park and Bae to connect to the top, bottom, and side of the box (100 of fig. 1, Park) and in any shapes (figs. 11 and 12, Bae) to provide any decorative structures as a user preference.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20160050406 A1) in view of BAE et al. (US 20210200151 A1) as applied to claims 1 and 2, and further in view of Huang (US 20060120034 A1).
Regarding claim 10, Park modified by Bade teaches the stereoscopic display device of claim 2, Park modified by Bae does not teach wherein heat-dissipating holes are arranged on any one or more of: the top plate, the back plate and two of the side plates.
	Huang teaches wherein heat-dissipating holes are arranged on any one or more of: the top plate, the back plate and two of the side plates (122 and 124 of fig. 3, [0020]).
	Taking the teachings of Park, Bae, Huang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20160050406 A1) in view of BAE et al. (US 20210200151 A1) as applied to claim 1, and further in view of Kim (US 20160223867 A1)
Regarding claim 13, Park modified by Bae teaches the stereoscopic display device of claim 1. 
However, Park modified by Bae does not teach a diffusion element, wherein the diffusion element is arranged on a side of the transparent display screen that faces away from the front plate, the light sources give off the light from a side of the diffusion element, which faces away from the transparent display screen, towards the diffusion element, and the diffusion element is configured to direct the light evenly to the transparent display screen
Kim teaches a diffusion element (13D of fig. 7), wherein the diffusion element is arranged on a side of the transparent display screen (13A-13C of fig. 7) that faces away from the front plate (11 of fig.7), the light sources give off the light from a side of the diffusion element (12 of fig. 7), which faces away from the transparent display screen, towards the diffusion element (13D of fig. 7), and the diffusion element (13D of fig. 7) is configured to direct the light evenly to the transparent display screen (13A-13C of fig. 7).
	Taking the teachings of Park, Bae, Kim together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffusion element of Kim into the combined display device of Park and Bae to improve the optical characteristics of the propagating light and the reproducibility of color.

Claims 14 and  15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20160050406 A1) in view of BAE et al. (US 20210200151 A1) as applied to claims 1, 2, and 4, and further in view of McNelley et al. (US 5639151 A). 
Regarding claim 14, Park further teaches the stereoscopic display device of claim 4, wherein the bottom end of the transparent display screen is rotatably connected to the bottom plate (240-243 of fig. 4), and an adjustment element is arranged on one of the side plates (240 of fig. 1, arranged at bottom plate). 
It is noted that the combination of Park and Bae does not wherein the adjustment element is connected to the top end of the transparent display screen and is configured to cause the top end of the transparent display screen to move towards or away from the front plate to adjust a tilt angle.
McNelley teaches the adjustment element (96 and 98 of fig. 14) is connected to the transparent display screen (14 of fig. 14) and is configured to cause the transparent display screen to move towards or away from the front plate to adjust a tilt angle (Col. 11, lines 3-5).
Taking the teachings of Park and Bae together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the groove piece and groove knob (96 and 98 of fig. 14) of McNelley to connect the top end of the transparent display screen (200 of fig. 1) to the top plate (100 of fig. 1) of Park to adjust the transparent display screen at a certain angle to improve the brightness of the reflected image on some types of the transparent-reflective panel.
Regarding claim 15, Park modified by Bae and McNelley teaches the stereoscopic display device of claim 14, McNelley further teaches wherein a slide groove is arranged on the .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20160050406 A1) in view of BAE et al. (US 20210200151 A1) and McNelley et al. (US 5639151 A) as applied to claims 1, 2, 4, and 14, and further in view of Gao (US 9122448 B2) and Mihara et al. (US 9690325 B2).
Regarding claim 16, Park modified by Bae and McNelley teaches the stereoscopic display device of claim 14.
However, Park modified by Bae and McNelley does not teach wherein a groove is arranged on the bottom plate, an opening of the groove faces the top plate.
Gao teaches wherein a groove is arranged on the bottom plate (A and 21-23 of figs. 2a and 2b), an opening of the groove faces the top plate (21-23 of figs. 2a and 2b, there is an opening faces up).
 Taking the teachings of Park, Bae, McNelley, and Gao together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the groove of Gao into the bottom plate of Park in view of Bae and McNelley for the display panel to be inserted for tilting in different directions.
It is noted that the combination of Park, Bae, McNelley, and Gao does not teach a curved protrusion is arranged on an end face of the bottom end of the transparent display screen, and the curved protrusion is received inside the groove.

Taking the teachings of Park, Bae, McNelley, Gao, and Mihara together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the curved edge display screen of Mihara into the transparent display screen of Park in view of Bae for inserting the display into the groove of Gao to easily move the transparent display screen toward or away the transparent plate as suggested by McNelley. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20160050406 A1) in view of BAE et al. (US 20210200151 A1) as applied to claims 1, 17, and 18, and in view of Nelson (US 10437328 B2).
Regarding claim 19, Park modified by Bae teaches the stereoscopic display device of claim 18. Park further teaches the processor is configured to adjust the picture displayed on the transparent display screen in response to the image information (600 of fig. 1, [0115, 0124]).
However, Park modified by Bae does not teach wherein a camera is arranged on the case, wherein the camera is electrically connected to the processor and is configured to acquire the image information of an environment near the stereoscopic display device and transmit the image information to the processor. 
Nelson teaches a camera is arranged on the case (25 of fig. 4), wherein the camera is electrically connected to the processor and is configured to acquire the image information of an 
	Taking the teachings of Park, Bae, Nelson together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera of Nelson into the device of Park in view of Bae to provide the information of the environment to modify the control operation of the display.
Regarding claim 20,  Park further teaches the stereoscopic display device of claim 18, wherein one or more audio mechanism (800 of fig. 1) are arranged on the case (100 of fig. 1); and the processor (600 of fig. 1) is further configured to, during controlling display of a picture on the transparent display screen ([0115 and 0124]), play audio information matching a displayed picture through the audio mechanism ([0121]).
However, Park in view of Bae is silent about loudspeakers.
Nelson teaches the loudspeakers (53 of fig. 1B).
Taking the teachings of Park, Bae, Nelson together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the loudspeakers of Nelson into the device of Park in view of Bae for enhancing playing audio associated with the games, which may include background music, sound effects, voiceovers, and other types of sounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425